          Case 1:19-cv-02396-ELH Document 4-4 Filed 08/26/19 Page 1 of 1




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of August, 2019, the foregoing Affidavit of

Japanese Law was electronically filed via CM/ECF and was served via first-class mail, postage

prepaid, to:

                                   Tommy Kwokwing Wong
                                   612 Cedarday Drive
                                   Bel Air, Maryland 21015

                                   Self-represented Respondent

                                   and

                                   Stephen J. King, Esquire
                                   Stephen Jennings King, P.A.
                                   44 North Main Street
                                   Bel Air, Maryland 21014
                                   info@stephenjenningsking.com

                                   Respondent’s Maryland State Court Counsel

                                          /s/ Leah M. Hauser
                                          Stephen J. Cullen, Bar No.: 11838
                                          Kelly A. Powers, Bar No.: 28567
                                          Leah M. Hauser, Bar No.: 14156
                                          Miles & Stockbridge P.C.
                                          100 Light Street
                                          Baltimore, Maryland 21202
                                          (410) 385-3629
                                          (410) 385-3709 (fax)
                                          scullen@milesstockbridge.com
                                          kpowers@milesstockbridge.com
                                          lhauser@milesstockbridge.com

                                          Attorneys for Petitioner




                                             1
